                Case 18-50489-CSS         Doc 355     Filed 03/05/21    Page 1 of 2




                                           March 5, 2021

VIA E-FILING
The Honorable Christopher S. Sontchi
United States Bankruptcy Court for the District of Delaware
824 Market Street
Wilmington, Delaware 19801

Re:     Maxus Liquidating Trust v. YPF S.A., et al., Adv. No. 18-50489 (In re Maxus Energy
        Corp., et al., No. 16-11501)

Dear Judge Sontchi:
        We write in reference to the above captioned adversary proceeding to request clarification
of the Court’s February 8, 2021 opinion [D.I. 333] (the “February Opinion”) resolving certain
discovery disputes raised by the Maxus Liquidating Trust in its October 14, 2020 letter motion
[D.I. 275] (“Motion”).

        In the Motion, the Trust requested that the Court find that, by providing the Executive
Summary to the Complete Memo to directors of the Debtors, YPF had effected a subject-matter
waiver over the Complete Memo.1 The Trust supported that argument with numerous citations to
authority standing for the proposition that disclosure of key portions of a privileged document,
such as the conclusions or executive summary of a longer document, waive privilege as to the
entire document. Id. at 9-10. The Trust reiterated that request during the hearing on the Motion.
See Nov. 4, 2020 Hr’g Tr. at 19:2-22:16. In their opposition to the Motion [D.I. 283]
(“Opposition”), the YPF Defendants did not controvert the general proposition on which the
Trust’s subject-matter waiver rests, but rather contended that the proposition did not apply because
Mr. Tobar was only a director, but not yet CFO, of Maxus when he received the Executive
Summary. The Opposition did not identify any legal authority contrary to the authorities cited in
the Motion, and counsel for the YPF Defendants chose not to address the subject-matter waiver
issue during argument. See Nov. 4, 2020 Hr’g Tr. at 50:5-51:21.

         The February Opinion does not address the subject-matter waiver point, and the subsequent
order that the Court entered does not specify whether the Complete Memo is privileged, or must
be produced to the Trust. When the issue arose during the recent March 2 status conference, the
Court informed the parties that it had not yet decided the issue, and that the February Opinion did
not resolve, one way or the other, the subject-matter waiver claim. March 2, 2021 Hr’g Tr. at 10:6-
22. The Court therefore directed the parties to determine an appropriate course of supplemental
letter briefing on the issue, either simultaneous or in turn, as would be most convenient for the
parties.

       The parties met and conferred on March 4, 2021. The Trust proposed that the parties
simply submit a joint letter requesting clarification of the February Opinion. Counsel for the YPF

1
    Capitalized terms are used as defined in the February Opinion.
   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
              Case 18-50489-CSS         Doc 355     Filed 03/05/21       Page 2 of 2




Defendants, however, refused and expressed an intent to provide the Court with additional
arguments and additional authorities regarding the subject-matter waiver issue that they never
raised in connection with the Motion.

        At this time, from the Trust’s perspective, the subject-matter waiver issue has been fully
briefed, argued, and submitted to the Court, and is now ripe for this Court’s determination. The
Trust therefore objects to any attempt by the YPF Defendants to reopen the issue. To the extent,
however, that the YPF Defendants do cite new authorities and do make new arguments, the Trust
reserves the right to respond should the Court allow the YPF Defendants to supplement their prior
briefing.

       We thank the Court in advance for its attention to this matter.

                                                     Respectfully submitted,

                                                     /s/ Michael J. Farnan

                                                     Michael J. Farnan

cc: Counsel of Record (Via E-Filing)




                                                2
